Title: Thomas Jefferson to William C. Rives, 28 November 1819
From: Jefferson, Thomas
To: Rives, William Cabell


					
						Dear Sir
						Monticello. Nov. 28. 19.
					
					The distresses of our country, produced first by the flood, then by the ebb of bank paper are such as cannot fail to engage the interposition of the legislature. many propositions will of course be offered, from all of which something may probably be culled to make a good whole. I explained to you my project, when I had the pleasure of possessing you here; and I now send it’s outline in writing, as I believe I promised you. altho’ preferable things will I hope be offered, yet some twig of this may perhaps be thought worthy of being engrafted on a better stock. but I send it with no particular object or request, but to use it as you please. suppress it, suggest it, sound opinions, or any thing else, at will, only keeping my name unmentioned, for which purpose it is copied in another hand, being ever solicitous to avoid all offence which is heavily felt when retired from the bustle & contentions of the world. if we suffer the moral of the present lesson to pass away without improvement, by the eternal suppression of bank paper, then indeed is the condition of our country desperate, until the slow advance of public instruction shall give to our functionaries the wisdom of their station. Vale, et tibi persuade carissimum te mihi esse.
					
						
							Th: Jefferson
						
					
				